Case 1:20-cv-23287-DPG Document 60 Entered on FLSD Docket 01/12/2021 Page 1 of 2




                                U NITED STA TE S D ISTRICT C O U RT
                                SO UTH ERN D ISTR ICT O F FLO R IDA
                                         CASE NO.20cv23287


    LU Is M AN UEL R OD RIGU EZ, M A RIA
    TERESA ROD RIG UEZ ZIV       M ARIA
    TERES A  L ANDA,
    FORN S,etal.
                      ALF REDY  RAMON
           Plaintiff(s),

    IM PERIA L BR AN D S PLC CORPOM CION
    HABANOS, S A W PP èLC YOUNG &
    RUBICAM
    BURSON COHN
             LEC& yl
                   OL
                   d FBCW
                      ELL LLC, a/k/a ,


           Defendantts),
                        CLER K 'S N O TICE O F IN TER NA TIO N AL SER VICES


           InaccordancewithFederalRulesofCivilProcedureRule4,and/or28U.S.C.5 1608(a)(3)
    or(b)(3)(B),theClerkcertifiesthatonthis7TH,dayofJanuac 2021,(summonsandcomplaint)
    have been m ailed via InternationalSelwice to:
                                                             Corporacion Habanos,S.A .
                                                             CentrodeNegociosM iram ar
                                            Defendant'
                                                     .       EdilkioHabana.3raPlanta
                                                             Avenida3raentre78y 80,C.P.11300
                                                             10400 HavanaCity

                                           Countly;          Cuba

                                           A rticle num ber: 83 4252 8412

           DONE attheFederalCourthouseSquare,M iami,Florida,this7thday ofJanuary 2021.
                                                                  '       .


                                                AN G       A E .'h' B L
                                                Co       A dm ' istrat        C lgrk ofCourt
                                                                               .
                                                                      r
                                                             .



                                                     :                         .



                                                                 ty Clerk
           U.S.DistrictJudge
           AIlcounselofrecord
Case 1:20-cv-23287-DPG Document 60 Entered on FLSD Docket 01/12/2021 Page 2 of 2




                                                    E! @ œ                                          :7
                            -            =          K. ry
                                                    .                                  *           H- w
                            -            =          O  Y                               'e          .. g

                            -            =
                                                    m *
                                                    !!! >        4
                                                                          % > Im o o o cI  J 2+6  2* ' W
                            =            =                                o < 9:(: o o 7..4 =:q@ V    Qm
                                                     8 c*                 w (p Cr=
                                                                            ;      ZlXu z .'
                                                                                           : o
                                                                                             :
                                                                                             noz x.q
                                                                                                 p m    œ
                            -
                            -
                                         =
                                         =           i w                  o o:9 .T x '
                                                                              oor        f
                                                                                         c : q >   =  z
                                                                                                      r
                                                                                                      xœ
                                                    a'
                                                     j *                  o m  v o wxrh
                                                                                     ''e .
                                                                                         -
                                                                                         z : .=o
                                                                                             -
                            -
                            -          >=
                                         =                            D     toK *. ;; g z    .œK>2s.I
                                                                                                   P  o:
         =-                            q=                                 =
                                                                          >   m
                                                                              =
                                                                              '=w
                                                                                *=(poo.o
                                                                                       o.P
                                                                                         ;'.
                                                                                           ,. gJ
                                                                                               >. p
                                                                                               j  a.-'
                                                                                                     .o
         =
                            -           m-
                        M - - - - - - - = ccO =     œ                 c   <   f
                                                                              a
                                                                              p = f
                                                                                  o
                                                                                     - -
                                                                                     xx ! .z      z  4 p
                                                                                                       r-
                       wc -                                               >   R**
                                                                                . o
                                                                                  2
                                                                              œ (4 . X
                                                                                         g q   ë
                                                                                           s: * Q o  ,
                                                                                                  iz O
         &-                             œ-
          o-
                        c-
                          -
                        G -
                        & -
                                        n=
                                        -=
                                          v
                                          =                           â   = .4m
                                                                              .to
                                                                                nw>
                                                                          > <>'u r z
                                                                                   >z>
                                                                                              .     .N.x
                                                                                                         U
                                                                                                         -
          &-
          &-
          c-
                        w
                        &--
                        = -
                          .. . . -
                                        M-
                                        * -
                                          =
                                                                      >   O<œ g'
                                                                              D q'
                                                                          .. o m
                                                                                 * Oo
                                                                               ...g .fn-fz)
                                                                                                         m
         œ -
          œ.
                        +
                        > -
                          -
                        M -
                        &
                                        >
                                        a
                                        M-
                                         =
                                          =
                                          -                           <   < - x rz rp
                                                                          d .
                                                                            (
                                                                            3 =>
                                                                            m
                                                                               '
                                                                               **
                                                                                 '
                                                                                 >
          c-           o    -            -
         œ01-          cc   -
                            -
                                         =
                                         >
          &-           o    -
                       c
         œM                                             o '
                                                        . t
                                                        0 %
                                                                      >       c
                                                                              c,        G                1
                            -
                            -
                            -
                            -
                                              n
                                              0n
                                              Q
                                              *R
                                                o
                                                '
                                                .
                                                          R
                                                        - <           œ                 Q
                                                                                        R
                                                        c
                                                        œ g<
                                                           :.                           œ
                            -
                            -
                            -
                                             =o R
                                              Dv
                                              c
                                                œ          -     4O                     R..
                                                                                                         j
                            -
                            -
                                              *
                                              =*
                                              o
                                                =                                                        1
                                              QœD           -q
                                                            .    :
                                                                 :                    b           - o
                            -
                                                        -        a                    ,u          rs
                                                                                                   ?
                                                                                                   ::1
                                                                                                      .%
                                                                                                      '
                                                                                                  K jj
                                                                                                    ..
